

116 HRES 394 IH: Recognizing the 36th anniversary of National Missing Children’s Day.
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 394IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Biggs (for himself, Mr. Luján, Mr. Fitzpatrick, Mr. Gallego, Mr. Meadows, Mr. O'Halleran, Mr. Gosar, Mrs. Kirkpatrick, Mr. Gaetz, and Mrs. Lesko) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the 36th anniversary of National Missing Children’s Day. 
Whereas President Ronald Reagan proclaimed May 25 as National Missing Children’s Day; Whereas National Missing Children’s Day prompts parents, guardians, and other trusted adult role models to make child safety an unconditional priority; 
Whereas National Missing Children’s Day honors the duty and sacrifice of Federal, Tribal, State, and local law enforcement to locate and recover missing children; Whereas the Federal Bureau of Investigation’s National Crime Information Center reported 424,066 entries of missing children in 2018; 
Whereas the National Center for Missing and Exploited Children is the Nation’s clearinghouse on issues related to missing and exploited children; Whereas the National Center for Missing and Exploited Children plays a vital role in locating and recovering missing children by managing the AMBER Alert Secondary Distribution Program;  
Whereas law enforcement activates AMBER Alerts in the most serious child abduction cases; Whereas AMBER Alerts have been credited to the successful recovery of 957 children; 
Whereas the Ashlynne Mike AMBER Alert in Indian Country Act (Public Law 115–166) builds a truly national and cohesive network of AMBER Alerts by integrating Tribal AMBER Alert communications systems with those of neighboring jurisdictions to ensure that AMBER Alerts reach as many people as possible, as swiftly as possible; and Whereas efforts of Congress to provide resources, training, and technical assistance have increased the capabilities of Federal, Tribal, State, and local law enforcement to find children and return them home safely: Now, therefore, be it 
That the House of Representatives— (1)recognizes the 36th anniversary of National Missing Children’s Day; 
(2)encourages communities across the United States to raise public awareness on child safety; (3)recognizes the critical role of law enforcement and the justice system in preventing the abduction and exploitation of children; and 
(4)remembers the children who are still missing and honors the efforts of law enforcement to reunite such children with their families. 